Citation Nr: 0216890	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a respiratory disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cardiovascular disability.  

(The issues of entitlement to an increased rating for 
residuals of a left shoulder injury and entitlement to 
service connection for gastrointestinal disability secondary 
to effects of medication prescribed for the veteran's 
service-connected left shoulder disability will be the 
subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1968.    

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In June 2002, the veteran 
testified at a personal hearing chaired by the undersigned 
Member of the Board at a hearing held at the RO.

Other issues

In the April 2000 rating decision, the RO determined new and 
material evidence had not been submitted to reopen claims of 
service connection for diabetes mellitus and arthritis of 
multiple joints.  There is no indication in the record that 
the veteran disagreed with those determinations.  
Accordingly, those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The Board is undertaking additional development as to the 
issues of entitlement to an increased rating for residuals 
of a left shoulder injury and entitlement to service 
connection for gastrointestinal disability secondary to 
effects of medication for the veteran's service-connected 
left shoulder disability pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When such development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903, 38 C.F.R. § 20.903 
(2002).  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing those issues.  


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
respiratory disability and cardiovascular disability on the 
basis that new and material evidence had not been submitted 
to reopen those claims, which had been previously denied.  
In a letter dated in May 1998 the RO informed the veteran of 
the continuation of the denial of his claims and notified 
him of his appellate rights.  The veteran did not appeal.  

2.  Evidence added to the record since the RO's April 1998 
decision does not bear directly and substantially upon the 
specific matters under consideration and is not so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
respiratory disability or the claim of entitlement to 
service connection for cardiovascular disability.  


CONCLUSIONS OF LAW

1.  The evidence received since the April 1998 denial of 
service connection for respiratory disability and 
cardiovascular disability is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

2.  The April 1998 decision denying service connection for 
respiratory disability and cardiovascular disability is 
final, and the claims are not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matter - the issues on appeal

The veteran seeks service connection for a respiratory 
disability, currently diagnosed as chronic obstructive 
pulmonary disease (COPD), and service connection for his 
cardiovascular disability.  

In a rating decision dated in March 1992, the RO denied the 
veteran's claim of entitlement to service connection for 
status post mitral valve commissurotomy and hypertension, 
and in a May 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
emphysema and residuals of an upper respiratory infection.  
The veteran appealed those decisions, and in a decision 
dated in March 1996, the Board determined that there was no 
competent medical evidence of any chronic respiratory 
disorder in service; no post-service evidence showing 
continuity of symptomatology associated with the claimed 
respiratory disorders; and no medical opinion or other 
competent evidence linking any current respiratory disorder 
to the veteran's active military service.  In its March 1996 
decision the Board also found that a cardiovascular disorder 
was not present in service or manifested in the first post-
service year and further found that the veteran's 
cardiovascular disorder was not the result of disease or 
injury during his active military service.  

In January 1997, the veteran again claimed service 
connection for upper respiratory disease, heart disease and 
hypertension.  In an April 1998 rating decision, the RO 
determined that new and material evidence sufficient to 
reopen the service connection claims for respiratory 
disease, heart disease and hypertension had not been 
submitted.  The veteran was notified of those determinations 
and of his appellate rights in a letter dated May in 1998.  
He did not appeal.  

In May 1998, the RO received a VA Form 21-4138 from the 
veteran in which he stated that he would like to amend his 
claim to include service connection for COPD based on his 
cigarette smoking, which he indicated started in service.  
In a statement received at the RO in June 1999 (in response 
to a letter from the RO requesting that he resubmit his 
request for increased benefits), the veteran stated that in 
the military he was always short of breath, was not treated 
for this in the military, but had been treated by VA during 
the 1990s.  He also stated that he had high blood pressure 
in service and that he had also applied for service 
connection for a heart disorder.  He reported that he had 
chest pains in service and after service and that he had 
been treated by VA for his heart problems and high blood 
pressure since 1990.  In a statement dated in January 2000, 
the veteran requested consideration for service connection 
of his defective heart as a result of tobacco or nicotine 
dependence.  

In its April 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for emphysema and residuals of an 
upper respiratory infection and denied service connection 
for COPD based on in-service use of tobacco products and as 
secondary to nicotine dependence acquired in service.  In 
the same rating decision, the RO found that new an material 
evidence had not been submitted to reopen the claim for 
service connection for heart disease (status post mitral 
valve commissurotomy with cardiomegaly) and hypertension and 
denied service connection for heart disease based on in-
service use of tobacco products and as secondary to nicotine 
dependence acquired in service.  

The veteran filed a notice of disagreement stating that he 
felt his COPD was due to smoking tobacco products, to which 
he became addicted in service.  He also stated the lack of 
immunizations in service led to rheumatic fever that damaged 
his mitral valve and caused his current heart condition.  
The RO issued a statement of the case in November 2000, and 
the veteran perfected his appeal.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that after a claim of entitlement to service 
connection for a disability has been denied by VA, a veteran 
may base a subsequent claim on a different theory of 
etiology.  Under such circumstances, however, VA is 
precluded from considering the substantive merits of the 
subsequent claim for the same disability unless the veteran 
submits new and material evidence and the claim is reopened.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

In this case, the RO attempted to adjudicate two separate 
and distinct claims for the same respiratory disability: (1) 
the previously denied claim for respiratory disability, for 
which it found that no new and material evidence had been 
submitted; and (2) a second claim for service connection for 
a respiratory disability based on tobacco use/nicotine 
dependence, which it denied without considering whether the 
evidence submitted was new and material evidence to reopen 
the previously denied claim for respiratory disability.  In 
the same manner, the RO attempted to adjudicate two separate 
and distinct claims for cardiovascular disability:  (1) the 
previously denied claim for heart disease and hypertension, 
for which it found that no new and material evidence had 
been submitted; and (2) a second claim for service 
connection for cardiovascular disability based on tobacco 
use/nicotine dependence, which it denied without considering 
whether the evidence was new and material evidence to reopen 
the previously denied claim for cardiovascular disability.  

Regardless of the RO's disposition of those matters, as 
discussed above the Board concludes that Court precedent and 
common sense dictate that only one claim of entitlement to 
service connection for a respiratory disability exists and 
that only one claim of entitlement to service connection for 
a cardiovascular disability exits, regardless of how many 
theories of entitlement a veteran may propound.  In this 
case, the veteran's claims of entitlement to service 
connection for a respiratory disability and a cardiovascular 
disability have previously been denied in a final VA 
decision.  The Board is precluded from considering the 
substantive merits of these claims in the absence of a 
finding that new and material evidence has been submitted 
which serves to reopen the claims.  It is now well-settled 
law that the submission of new and material evidence by a 
claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to the reexamination of the 
appellant's claim by the RO and the Board.  The Board is 
obligated by law to conduct a de novo review as to these 
matters.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For the reasons stated immediately above, the Board finds, 
therefore, that the proper issues on appeal are whether new 
and material evidence has been submitted to reopen a claim 
of entitlement to service connection for respiratory 
disability and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for cardiovascular disability.  

In the interest of clarity, the Board will initially provide 
the pertinent law and regulations, to include a discussion 
of the applicability of the Veterans Claims Assistance Act 
of 2000.  The Board will then analyze the veteran's claims 
and render a decision.  

Relevant law and regulations

Service connection - in general

In general, applicable law and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for cardiovascular-renal disease, including 
hypertension, on a presumptive basis if manifested to a 
compensable degree within a year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a) (West 1991) ; 
38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be granted for a disease that is diagnosed after 
discharge from military service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. 
§ 1103, which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  

The statute, 38 U.S.C. § 1103, is applicable only to claims 
filed after June 9, 1998.  Because the veteran asserted his 
tobacco-based theory as the etiology of his current 
respiratory disability, chronic obstructive pulmonary 
disease, prior to that date, the statute does not apply to 
that claim, and prior General Counsel opinions permitting 
service connection based on tobacco use during service do 
apply to the respiratory disability claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where a law  or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply]. 

In 1993, VA's General Counsel held that direct service  
connection of disability may be established if the evidence  
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.  

In addition, the VA General Counsel has found that a 
determination as to whether service connection for 
disability or death attributable to tobacco use subsequent 
to military service should be established on the basis that 
such tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  If each of these three 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  VAOPGCPREC 19-
97.  

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the 
Under Secretary for Health affirmed that nicotine dependence 
may be considered a disease.  Moreover, paragraph 5 of VA 
USB letter 20-97-14 from the Under Secretary for Benefits, 
addressed to all VBA offices and centers, directs that, in 
light of the Under Secretary for Health's opinion, the 
answer to all nicotine dependence cases on this issue is 
that nicotine dependence is a disease.  Consistent with the 
Under Secretary of Health's opinion, the Board finds that 
nicotine dependence is a disease for purposes of VA 
benefits.  

Finality/new and material evidence

In general, RO decisions that are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since 
the last final denial on any basis (either upon the merits 
of the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation 
expanded the duty of VA to notify the appellant and the 
representative and enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement 
the VCAA in August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that a 
precedent opinion of VA's General Counsel, VAOPGCPREC 11-00, 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  For purposes of 
this decision, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

Pertinent to the issues currently on appeal, however, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

In addition, amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran filed his current claims before 
August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) outlined earlier are for application in this 
case.

The Board has carefully considered the record and is of the 
opinion that the provisions of the VCAA have been satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183 (2002) [a letter from VA to a claimant 
describing evidence potentially helpful to the claimant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, the RO informed the veteran of evidence needed 
to substantiate his claim in July 1999, by notifying him of 
the need to submit new and material evidence pertaining to 
his lung condition, heart condition and hypertension.  In 
its April 2000 rating decision, the RO reiterated the 
definition of new and material evidence, and in its November 
2000 statement of the case, the RO specifically advised the 
veteran of the requirements for establishing service 
connection for a disorder based on tobacco use in service or 
nicotine dependence acquired in service.  In that document, 
the RO also informed the veteran of the rationale for 
determining that the evidence he had submitted did not show 
that those requirements were met.  

In June 2002, the veteran provided hearing testimony before 
the undersigned, and he did not at that time indicate he had 
any additional evidence to submit.  In an August 2002 letter 
to the veteran, the Board provided him with specific notice 
of evidence required to establish service connection for a 
disorder based on tobacco use/nicotine dependence and 
explained that it would request evidence that he identified 
but that it was ultimately his responsibility to provide 
evidence to support his claims.  The veteran did not respond 
to that letter.  

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material and of the evidence needed to 
substantiate his service connection claims.  

In short, the Board believes that the provisions of the 
VCAA, insofar as they apply to the current posture of these 
claims, have been fulfilled.  

Analysis

The Board again notes that the definition of "material 
evidence" was revised in August 2001 to require that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be 
adjudicated by applying the law then in effect.  See the 
Board's discussion of Karnas, supra.  

According to the law applicable to this claim, evidence is 
considered to be "new" if it was not previously submitted to 
agency decisionmakers and it was not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209, 214 (1999), rev'd on other grounds, 229 F.3d 
1369 (Fed. Cir. 2000).  

The "old" evidence

Of record at the time of the final April 1998 rating 
decision were service medical records, including the 
veteran's April 1965 enlistment and February 1968 separation 
examination reports, dental records and sheets titled Health 
Record - Abstract of Service.  In the Report of Medical 
History, prepared in conjunction with the veteran's February 
1968 separation report, the veteran answered yes to the 
question of whether he had ever had or now had shortness of 
breath.  The examiner commented that the veteran claimed 
shortness of breath 5 years ago, with no complications.  
None of the other service medical records in the file showed 
complaints, finding or diagnosis related to any respiratory 
disorder or any cardiovascular disability, including 
hypertension.  The record also included the report of a 1972 
national guard enlistment examination at which the veteran's 
lungs and heart were evaluated as normal, and his blood 
pressure was 140/82.  In addition, there were records from 
the U.S. Air Force Hospital at Patrick Air Force Base.  
Those records show that the veteran was hospitalized for 3 
days in March 1974 for treatment of an upper respiratory 
infection.  Recorded blood pressure readings were 134/80, 
100/60, 124/64, 122/86, 120,90 and 122/84.  

A discharge summary from a private hospital showed the 
veteran was hospitalized for agitated depression in May 
1976.  Physical examination was reported to be within normal 
limits, and chest X-ray was reportedly normal.  

VA examination in August 1983 revealed no heart defects or 
respiratory problems.  The examiner stated that the 
veteran's blood pressure averaged 150/104.  Based on this 
examination result, the veteran was assigned 10 percent 
disability rating for hypertension for nonservice-connected 
pension purposes.  

The file included records from a private hospital showing 
the veteran received sutures for stab wounds in June 1984.  
A chest X-ray at that time showed faint patchy densities in 
the left lung field.  The impression was rule out minimal 
infiltrate in the left mid ling field.  His blood pressure 
was 140/80; later that month, his blood pressure was 151/80.  

In a report of a chest X-ray at a private hospital in March 
1989, the radiologist noted that in a previous study in 1984 
there was slight prominence of the lung markings suggesting 
bronchopneumonia.  Findings on the March 1989 film were 
consistent with right pulmonary infiltrate and pleural 
reaction or small pleural effusion.  The radiologist 
indicated that that these findings were most likely incident 
to an inflammatory process.  A follow-up chest X-ray series 
was done on the next day.  The impression was prominent lung 
markings, right chest, perhaps slightly improved since 
diuresis.  The radiologist said pleural reaction was 
unchanged and could be old.  The medical diagnosis reported 
on the history and physical examination report was 
hypertension and question of right lung infiltrate.  

Other evidence of record included a VA hospital summary 
showing the veteran was hospitalized from December 1989 to 
January 1990.  He presented complaining of one week of 
progressive shortness of breath, most notably dyspnea on 
exertion.  Pulmonary function studies revealed mild 
restrictive and obstructive ventilatory impairment.  The 
veteran gave a 30 pack year history of tobacco use.  An 
echocardiogram and cardiac catheterization revealed severe 
mitral valve stenosis.  The impression of a VA radiologist 
reviewing February 1990 chest X-rays was left atrial 
enlargement and pulmonary venous hypertension consistent 
with mitral valve stenosis, right lower lung scarring and 
minimal left lower lung pleural effusion.   

A later VA hospital summary showed the veteran underwent a 
mitral valve commissurotomy in March 1990.  In addition to 
mitral valve stenosis, other diagnoses at the time included 
cardiomyopathy and congestive heart failure.  A VA hospital 
summary showed the veteran was hospitalized in May 1990 with 
complaints of dyspnea on exertion and worsening shortness of 
breath concurrent with the onset of a sore throat and 
sputum.  The principal diagnosis was right lower-lobe 
pneumonia, and the problem list included pneumonia with 
reactive airways disease and tobacco abuse.  

At a June 1990 VA examination, it was noted that the veteran 
had recently been discharged from the hospital following 
treatment for acute bronchitis.  At the examination, the 
veteran reported he had shortness of breath and chest pains 
frequently.  He also stated he had a cough from which he had 
not quite recovered from his last hospitalization.  The 
veteran coughed while being examined; no wheezes or rales 
were heard, and he had fairly normal breath sounds 
throughout the lung fields, with what the physician said 
might have been a slight wheeze on expiration.  On 
examination, his blood pressure was 140/90.  After 
examination, the diagnosis included:  valvular heart disease 
with mitral stenosis probably caused by mitral valve 
prolapse; status post commissurotomy; congestive heart 
disease compensated with residual of mild pulmonary edema; 
and hypertension, history of, not found on this examination.  

The transcript of a hearing held before a hearing officer at 
the RO in May 1993 was also of record.  The veteran 
testified that within the first year after service he had 
recurring sharp chest pains on a daily basis and he thought 
that was evidence of a bad heart because doctors had told 
him his heart did not go bad overnight.  He testified that 
he went to VA but that he was refused treatment at that 
time.  He said that he was first actually treated for his 
heart problems in about 1990.  

In a March 1996 decision, the Board denied the veteran's 
claim of entitlement to service connection for a respiratory 
disorder and also denied the claim of entitlement to service 
connection for a cardiovascular disorder.  The Board noted 
that the veteran's service medical records showed no 
respiratory problems; that a respiratory disorder was not 
diagnosed until many years after service; and that there was 
no competent medical nexus evidence which served to link the 
veteran's currently claimed respiratory problems with his 
military service decades earlier.  In addition, the Board 
found that a cardiovascular disorder was not present in 
service or manifested in the first year after service, and 
the Board also found that the veteran's cardiovascular 
disorder was not the result of disease or injury during his 
active military service.  

In a notarized statement dated in April 1996, the veteran's 
sister recalled that in a letter written in service the 
veteran stated that while he was in Germany he fell out of a 
physical training run with chest pains and shortness of 
breath.  He said he was sent to the doctor but that the 
doctor returned him to duty without doing any X-rays or lab 
tests.  

In a notarized statement dated in April 1996, the veteran's 
brother recalled a phone call from the veteran while he was 
in basic training in South Carolina.  The veteran told his 
brother than he had been taken to the dispensary by his 
company executive officer for shortness of breath, chest 
pains and coughing up blood.  The veteran's brother further 
stated that the veteran lived with him from the time of his 
service separation to the mid 1970s.  The brother said that 
since service the veteran had suffered chest pains and 
shortness of breath, but these became more frequent in the 
late 1980s.  

Records from a private cardiologist dated from August 1996 
to February 1997 were also of record.  They show that the 
veteran complained of shortness of breath in August and 
October 1996.  The physician treated the veteran for an 
upper respiratory infection in November 1996 and noted it to 
be better two weeks later.  

The April 1998 RO rating decision

In its April 1998 rating decision, the most recent final 
rating decision prior to the decision on appeal, the RO 
denied reopening of the claims for service connection for 
respiratory disability and service connection for 
cardiovascular disability.  The RO found that the evidence 
added to the record since the prior Board decision in March 
1996 was not new and material to reopen the previously 
denied claims.  The RO determined that the statements from 
the veteran's sister and brother and the clinical records 
from the private cardiologist which had been added to the 
record subsequent to the March 1996 Board decision were not 
sufficient to reopen the claim for service connection for 
respiratory disease, heart disease or hypertension because 
they did not demonstrate that the veteran's respiratory or 
cardiovascular condition was related to his military 
service.  

In May 1998, the RO notified the veteran of that decision 
and of his appellate rights.  The veteran did not appeal 
within the requisite time, and the 1998 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  

The additional evidence

Evidence added to the file since the unappealed April 1998 
RO decision includes VA medical records dated from 1997 to 
1999 and a statement from the veteran's VA primary care 
physician dated in June 2000.  Additional evidence includes 
the transcript of the veteran's testimony at the June 2002 
hearing.  

The VA medical records show that while hospitalized in 
December 1997 with what was diagnosed as status post 
cerebrovascular accident, the veteran was also diagnosed as 
having COPD.  Other diagnoses included new onset atrial 
fibrillation, hypertension and congestive heart failure.  He 
was noted to have a 30-pack-year history of smoking and was 
counseled to stop tobacco use.  In February 1998, he was 
admitted to a VA hospital with a three week history of 
increasing shortness of breath, leg swelling and dyspnea on 
exertion with minimal activity.  He had also been 
experiencing a productive cough with significant postnasal 
drip.  The veteran's problem list included: atrial 
fibrillation, diagnosed in December 1997; mitral valve 
stenosis, status post commissurotomy in 1990 secondary to 
rheumatic heart disease; hypertension; congestive heart 
failure, diagnosed in December 1997; and a 30 pack year 
history of tobacco use.  Pulmonary fibrosis and pleural 
thickening were noted in chest X-rays.  The final diagnoses 
were congestive heart failure exacerbation secondary to 
atrial fibrillation and COPD exacerbation secondary to 
bronchitis.   

Later, while the veteran was hospitalized for treatment of 
pancreatitis from December 1998 to January 1999, his final 
diagnosis included: atrial fibrillation; history of mitral 
valve stenosis secondary to rheumatic heart disease, status 
post commissurotomy; hypertension; congestive heart failure; 
and COPD in which he was described as a 30 pack year smoker 
who had quit a year earlier.  

In a statement dated in January 2000, the veteran reported 
that he started smoking in May 1965 during basic training in 
service.  He said that by the time he arrived in Germany in 
September 1965 he was smoking 2 packs of cigarettes a day 
and that by November 1997 he was smoking 21/2 to 3 packs a 
day.  He said that after being told in 1997 by VA that he 
had COPD, he stopped smoking and started using smokeless 
tobacco and that he continued to be tobacco or nicotine 
dependent.  He stated that between 1990 and 1997 he made 
several attempts to stop smoking, but they were brief.  

In a statement dated in June 2000, the veteran's VA primary 
care physician said she had followed the veteran for several 
years.  She stated that the veteran had mitral stenosis and 
a cardiomyopathy.  She said the mitral stenosis was felt to 
be secondary to rheumatic heart disease.  She said that 
rheumatic heart disease is a disease that occurs early in 
life and was likely to have been present during the 
veteran's time in service.  She said that the veteran 
recalled having trouble with shortness of breath during 
physical training.  She also stated that the veteran has 
COPD which is caused by cigarette smoking.  

At the June 2002 hearing, the veteran testified that he did 
not smoke at all before service.  He testified that he was 
pressured to smoke in service, that the mentality at the 
time was to encourage soldiers to smoke and that he was 
basically encouraged to be a smoker by his superior.  He 
testified that the Army provided him with free cigarettes in 
C-rations and that cigarette were sold at low prices at the 
post exchanges.  He testified that by the time he left 
service he was smoking up to 
2 or 3 packs of cigarettes a day and that he continued to do 
so after service.  He testified that he had tried 
unsuccessfully to quit several times.

Discussion - respiratory disability

The veteran's claim of entitlement to service connection for 
respiratory disability was previously denied because of a 
lack of medical nexus evidence which would serve to link the 
veteran's respiratory disability, which was first diagnosed 
many years after service, to his military service.  In order 
to reopen the claim, there must be submitted evidence which 
would tend to establish such a nexus.  See Evans v. Brown, 9 
Vet. App. 273 (1996). 

Since the April 1998 rating decision, the veteran has in 
essence presented his own testimony that he was short of 
breath in service.  He has referred to this as a lung 
disorder.  He concedes that he was not treated for this 
during service, but that he has been treated by VA since 
1990.  In addition, he asserts in essence that he became 
addicted to tobacco products in service and that his current 
COPD is therefore due to service.  

The bulk of the evidence added to the record since the April 
1998 rating decision is not new in that it is cumulative and 
redundant of the evidence previously of record, which 
documented that the veteran has a history of smoking and 
included statements from the veteran's relatives to the 
effect that the veteran indicated that he was always short 
of breath during service.  

In essence, the evidence added to the record since the April 
1998 RO decision consists of the veteran's own contentions 
to the effect that (1) he had respiratory problems in 
service and (2) his current respiratory problems are due to 
tobacco addiction which began during service.  The Board 
must determine whether this new evidence bears directly and 
substantially on the matter under consideration and, 
whether, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).  

Though new, the Board finds that the evidence added to the 
record is not material in that it does not constitute 
evidence that relates the veteran's current respiratory 
disability, COPD, to service.  No recently added medical 
records make a connection between the veteran's military 
service and his COPD.  Absent additional evidence which 
tends to establish a medical nexus between service and the 
current disability, the veteran's attempt to reopen his 
claim fails.

Boiled down to its essence, the additionally submitted 
material consists of the veteran's assertions of a 
respiratory disorder during service, as well as a self-
diagnosis of nicotine dependence.  It is now well-
established, however, that a layperson without medical 
training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108."  The veteran's own statements 
cannot be used to establish either an in-service disease; a 
current disability, e.g., nicotine dependence; or a medical 
nexus between military service and his currently claimed 
disability.  Consequently, the Board finds that new and 
material evidence, that is, evidence that is relevant and 
probative as to whether the veteran has current respiratory 
disability related to service, has not been received since 
April 1998.   

As to the veteran's theory that he became addicted to 
smoking in service and his implicit argument that service 
connection should therefore be granted for COPD on a 
secondary basis, the Board observes that the evidence added 
to the record is not material in that it does not provide a 
diagnosis of nicotine dependence.  As discussed by the Board 
in some detail above, VA General Counsel has essentially 
held that in order to establish a claim of entitlement to 
service connection for nicotine dependence or for a claim of 
entitlement to service connection as secondary to tobacco 
use during service, a claimant must show medical evidence of 
the incurrence of nicotine dependence during service and/or 
medical evidence showing that the claimed disability was 
causally related to the veteran's tobacco use during 
service, as distinguished from any tobacco use before or 
after service.
See VAOPGCPREC 19-97.  The Board is bound by the precedent 
opinions of VA General Counsel.  See 38 U.S.C.A. § 7104(c).  
In the case at hand, the veteran has presented no medical 
evidence which would serve to show that he developed 
nicotine dependence during or due to service or that any 
currently diagnosed respiratory disability, including COPD, 
is related to his tobacco use during service.  

The Board acknowledges that the veteran's primary care 
physician has stated that the veteran's COPD is caused by 
cigarette smoking.  Neither that evidence, nor any other 
evidence added to the record, considered alone or with all 
the other evidence, establishes a diagnosis of nicotine 
dependence, either during or after service.  Nor does such 
evidence tend to establish that smoking during the veteran's 
three years of active duty over thirty years ago caused his 
currently diagnosed COPD.  Though notified of the 
requirement for such evidence, the veteran has not provided, 
nor has he identified, any medical evidence demonstrating 
that he has nicotine dependence, which is a psychiatric 
disorder.  See American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  As noted above, the veteran's own statements 
cannot serve such purpose.  See Espiritu, supra; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].
  
In summary, the evidence added to the record does not 
include or point to medical evidence to the effect that the 
veteran currently has nicotine dependence.  Other than the 
veteran's assertions, there is no evidence that any nicotine 
dependence had its onset in service.  See Parker v. 
Principi, 15 Vet. App. 407, 411 (2992) [diagnosis and onset 
of nicotine dependence are medical determinations].  

In short, the veteran has submitted none of the following: 
competent medical evidence to establish that his current 
respiratory disability is related to shortness of breath he 
reports to have experienced in service; competent medical 
evidence that his respiratory disability is due to tobacco 
use in service; or competent medical evidence showing a 
diagnosis of nicotine dependence and that such claimed 
disability began in service.  

Because the evidence presented since April 1998 does not 
tend to establish any of the foregoing elements, one or more 
of which is essential to establishing service connection for 
the veteran's respiratory disability, it cannot be said to 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board concludes 
that the recently submitted evidence is not new and 
material, and it does not, therefore, serve to reopen the 
claim of entitlement to service connection for respiratory 
disability.  

Discussion - cardiovascular disability

The veteran's claim of entitlement to service connection for 
cardiovascular disability was previously denied because 
there was no evidence demonstrating that his cardiac 
condition was related to service.  

Most of the evidence added to the record since the last 
prior final decision, which was in April 1998, is cumulative 
to the extent that it shows diagnoses of hypertension and 
diagnoses of mitral valve stenosis status post 
commissurotomy.  The evidence is, however, new to the extent 
that it shows that atrial fibrillation and new-onset 
congestive heart failure were diagnosed in December 1997.  
In addition, in two hospital summaries added to the record, 
the veteran's mitral stenosis was stated to be secondary to 
rheumatic heart disease.  Further, the veteran's primary 
care physician stated that the veteran's mitral stenosis was 
felt to be secondary to rheumatic heart disease.  The 
notations of a causal relationship between rheumatic heart 
disease and mitral stenosis and the VA physician's statement 
that rheumatic heart disease occurs early in life and was, 
in her opinion, likely to have been present during the 
veteran's time in service are certainly new evidence.  

Though new, this evidence, when considered alone or in 
connection with the evidence previously considered, is not, 
in the opinion of the Board, so significant that it must be 
considered to fairly decide the merits of the claim.  In 
this regard, the Board acknowledges that the new evidence 
tends to establish that the veteran's mitral stenosis is 
related to rheumatic heart disease and that the opinion of 
the primary care physician also tends to establish that 
rheumatic heart disease was present in service.  This 
evidence does not, however, tend to establish that the 
disease, rheumatic heart disease, was either incurred or 
aggravated in service, at least one of which is an essential 
element of service connection, and it was the lack of 
showing of incurrence or aggravation of any cardiovascular 
disease in service that was the basis for the prior denial 
of the claim.  

Although the veteran has continued to contend that his 
cardiovascular disability is related to chest pains and 
shortness of breath he recalls having had in service, these 
are not new contentions and furthermore, the Board again 
points out that the veteran as a layperson without medical 
training is not qualified to render a medical opinion 
regarding diagnoses and etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As to the veteran's contention that his defective heart is 
the result of tobacco or nicotine dependence, the Board 
notes that, as with the respiratory disability claim, there 
has been added to the record no evidence providing a 
diagnosis of nicotine dependence, no medical evidence of the 
incurrence of nicotine dependence during service and/or 
medical evidence showing that the claimed disability is 
causally related to tobacco use during service, as 
distinguished from any tobacco use before or after service.  
Such evidence could not, however, be new and material 
evidence to reopen the previously denied claim for service 
connection for cardiovascular disability because the veteran 
filed to reopen his claim for service connection for 
cardiovascular disability in July 1999, and it was not until 
January 2000 that he asserted his tobacco-based theory as to 
the etiology of his cardiovascular disability.  As these 
dates are both after the June 9, 1998, effective date of 
38 U.S.C. § 1103, which prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco 
products during active service, evidence concerning tobacco 
use/nicotine dependence cannot form a basis for reopening 
the previously denied claim.  The Board also notes that 
Karnas considerations are not applicable because the law 
regarding claims involving use of tobacco products in 
service changed before, rather than after, the application 
to reopen the claim for service connection for 
cardiovascular disability was received by VA.  

In view of the foregoing, the Board finds that evidence 
added to the record since most recent final decision in 
April 1998 does not bear directly and substantially upon the 
matter of incurrence or aggravation of cardiovascular 
disability in service, does not tend to establish that 
cardiovascular-renal disease, including hypertension, was 
manifest to a compensable degree within a year after 
service, and is not so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for cardiovascular 
disability.  The Board therefore concludes that the recently 
submitted evidence is not new and material evidence to 
reopen the claim of entitlement to service connection for 
cardiovascular disability.  

In short, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
submitted as to either the claim of entitlement to service 
connection for a respiratory disability or the claim of 
entitlement to service connection for a pulmonary 
disability.  The claims are not reopened, and the benefits 
sought on appeal remain denied.


Additional comment

As noted above in connection with the Board's VCAA 
discussion, VA's duty to assist a veteran in the development 
of his or her claim does not attach until new and material 
evidence has been submitted.  In this case, because as 
explained above new and material evidence has not been 
submitted, no further development as to these two issues is 
warranted. Additional development is being undertaken as to 
two other issues on appeal (entitlement to an increased 
rating for residuals of a left shoulder injury and 
entitlement to service connection for gastrointestinal 
disability secondary to effects of medication prescribed for 
the veteran's service-connected left shoulder disability).  
A decision will be issued as to those issues after such 
development has been completed. 


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for respiratory disability 
not having been submitted, the claim is not reopened, and 
the benefit sought on appeal remains denied.  

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for cardiovascular 
disability not having been submitted, the claim is not 
reopened, and the benefit sought on appeal remains denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

